Citation Nr: 9919027	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1971.  The veteran and appellant were married from August 
1991 until the veteran's death in April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO found the claims for service connection for 
the cause of the veteran's death, including as secondary to 
AO exposure were not well grounded.  

Inasmuch as the representative at the Board included the 
issue of entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code as an issue on 
appeal, the Board notes that the only issue procedurally 
prepared and certified for appellate review is the issue 
reported on the title page of this decision.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death including as secondary to AO exposure 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death including as secondary to AO exposure 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions or any cardiopulmonary or respiratory 
abnormalities.  The veteran filed a claim for VA benefits for 
service connection for a lump at the base of his spine in 
July 1971.  By decision in October 1971, the RO denied this 
claim because the veteran had failed to report for a 
scheduled VA physical examination.  The July 1971 claim is 
the only claim for benefits filed by the veteran prior to his 
death.  

The veteran's record of service (DD Form 214) shows that he 
had no foreign and/or sea service, and was awarded no 
decorations or medals denoting service in Vietnam.  

Private medical treatment records showed diagnosis of 
squamous cell carcinoma of the lung that was metastatic to 
the neck nodes in February 1995.  Private hospitalization 
records dated from March to April 1995 show a history of 
metastatic squamous cell carcinoma of the lung, toxic 
chemical exposure, chronic infiltrates of the lung, chronic 
obstructive pulmonary disease (COPD), deep vein thrombosis, 
and clinically suspicious pulmonary embolus.  The veteran's 
medical records, dated from March 1993 to April 1995 note 
occupational exposure to cellulose, acetone, and minimal 
fiberglass and a 20+ year smoking history, but no history of 
exposure to Agent Orange.  

The veteran died on April [redacted] 1995.  The death certificate 
identified the immediate cause of death as cardiopulmonary 
arrest, due to pulmonary embolus, due to lung cancer, with 
another significant condition contributing to death reported 
as chronic interstitial lung disease.  

In her notice of disagreement, received in February 1996, the 
appellant stated that the veteran filed a claim for exposure 
to AO in the early 1970s, and the claim was denied.  She 
indicated that she believed that the veteran's cancer of 
the lung, throat and larynx, which caused his death, was 
caused by exposure to AO.  In her VA Form 9, substantive 
appeal, received in April 1996, the appellant stated that the 
veteran had informed her that he had served in Vietnam.  

In October 1998, the RO received copies of the veteran's 
service personnel records from the National Personnel Records 
Center (NPRC).  The records show that the veteran's 
assignment limitations included no assignment to the Republic 
of Vietnam or other hostile fire zone.  The records showed no 
foreign service and no reports of campaigns, awards, or 
decorations compatible with service in Vietnam.  The record 
of assignments shows that the veteran had service in South 
Carolina, New Jersey, Pennsylvania, Maryland, and Missouri, 
with no indication of assignment in Vietnam.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  


In cases where the veteran was not service-connected for any 
disability during his lifetime, service connection for cause 
of death may be established where the evidence shows that the 
disability was incurred in service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e),  is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1998).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In the instant case, although the veteran's death certificate 
shows that one of the causes of death was lung cancer, the 
appellant is not entitled to the presumption of service 
connection under 38 C.F.R. § 3.309(e), as the veteran did not 
serve in Vietnam.  The veteran's DD Form 214 and his service 
personnel records show that he had no foreign service and 
received no medals or decorations consistent with service in 
Vietnam.  In fact, the veteran was specifically restricted 
from assignment in Vietnam or other hostile fire zone.  

The Board notes that, although the appellant states that the 
veteran had previously filed a claim for exposure to AO, the 
record contains only one claim for a lump at the base of the 
spine.  The veteran made no assertion that such was due to 
exposure to AO.  In addition, the Board notes that the 
veteran's post service treatment records report occupational 
exposure to cellulose, acetone, and minimal fiberglass, and a 
history of cigarette smoking, but do not report any exposure 
to AO.  

The appellant may still prevail by establishing service 
connection with proof of actual, direct causation.  
Cf. Combee supra.  The veteran's cause of death was 
cardiopulmonary arrest due to pulmonary embolus due to lung 
cancer, with other significant conditions contributing to 
death of chronic interstitial lung disease.  




However, the veteran's service medical records contain no 
complaints, diagnoses or opinions of any cardiopulmonary or 
respiratory difficulties or pathology.  In addition, there is 
no competent medical evidence of a nexus between the 
disabilities that contributed to the veteran's death and any 
incident of service.  Without evidence of inservice 
occurrence and competent evidence of a nexus between 
disability and any incident of service, the appellant's claim 
cannot be well grounded.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) has held that there is some duty 
to assist in the completion of an application for benefits 
under 38 U.S.C.A. § 5103 (West 1991) even where the claim 
appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death including as secondary 
to AO exposure is not well grounded, the doctrine of 
reasonable doubt has no application to her case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).





The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
it duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a0, and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is will grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the cause of 
the veteran's death, including as secondary to AO exposure, 
VA has no duty to assist the appellant in developing her 
case.



ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death including as secondary to AO exposure, the 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

